DETAILED ACTION
This office action is in response to the communication received on 12/28/2021 concerning application no. 16/548,607 filed on 08/22/2019.
Claims 1-4, 6-8, and 10-11 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Futrell (PGPUB No. US 2010/0016729) in view of Walker et al. (US Patent No. 6,690,958). 

Regarding claim 1, Futrell teaches an imaging system for guiding a vascular medical device within a body of a patient, comprising: 
an emitter configured for emitting at least biological tissue-penetrating infrared light into a biological tissue, the emitter coupled to a distal tip of the vascular medical device (Paragraph 0012 teaches a medical system with a radiation source 25 that is illuminating material 25 and the light is passed through the skin 30 to the external sensor 15. See Fig. 1A which shows the radiation source at the distal end of the medical instrument 10. Paragraph 0019 teaches that the radiation source functions with infrared light. Paragraph 0037 teaches that the radiation source can be placed inside hollow organs like vessels. Paragraph 0011 teaches that the illumination can be used on blood, heart tissues, adipose tissues, skin tissues, etc.).
	However, Futrell is silent regarding an imaging system, comprising:
	an ultrasound probe including a head configured for placement against skin of a patient, the ultrasound probe for producing and receiving ultrasound signals from the patient; and
a light detector in a distal end of the ultrasound probe configured to detect any of the infrared light illuminating the biological tissue from within the biological tissue; and 
a display configured to provide an enhanced ultrasound image including ultrasound information from the ultrasound probe and light-based information from the light detector.
	In an analogous imaging field of endeavor, regarding diagnostic procedures with infrared radiation, Walker teaches an imaging system, comprising:
	an ultrasound probe including a head configured for placement against skin of a patient (Col. 3, lines 14-18, teach that the measurements are taken through the skin. Fig. 1 shows the probe placed over a subject’s abdomen. Col. 4, lines 61-67, teach that the probe is placed on the patient skin), the ultrasound probe for producing and receiving ultrasound signals from the patient (Col. 4, lines 61-67, teaches that the ultrasound transducer 106 receives and ultrasound sample volume 114); and
Fig. 1 shows the detector 104 receiving light and placed on the distal end of the optical acoustic diagnostic apparatus 100 that includes the transducer 106. Col. 4, lines 27-29, teaches that the tissue is illuminated with light); and 
a display configured to provide an enhanced ultrasound image including ultrasound information from the ultrasound probe and light-based information from the light detector (Col. 15, lines 28-37, teach that the electronic display is able to show the used image with the optical sample volume and its properties. Col. 2, lines 61-65, teach the combined optical sample volume and ultrasound image display enables a clinician to use the electronic display to accurately position the optical sample volume through a desired tissue portion. See Fig. 7. Fig. 1 shows the detector receiving light illuminated sample volume 116 and the ultrasound 106 imaging in the ultrasound volume 114).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Futrell with Walker’s teaching of an ultrasound probe with a light detector and a display that shows an enhanced ultrasound image. This modified apparatus would allow for a user with a superimposed image on the electronic graphics display that enables or facilitates the capability of a clinician to accurately position the optical sample volume through the desired tissue (Col. 3, lines 10-13 and Abstract of Walker). Furthermore, the positioning is precise (Col. 2, lines 66-67 of Walker)

	Regarding claim 2, modified Futrell teaches the imaging system in claim 1, as discussed above.
	Futrell further teaches a system, wherein the emitter is configured to emit light within a range of wavelengths between 780 nm and 3000 nm (Paragraph 0019 teaches that the radiation source is able to function in the infrared spectrum. Table 1 shows that the infrared light is at 880 or 940 nm).


Futrell further teaches a system, wherein the emitter further includes a light source capable of producing the infrared light (Paragraph 0019 teaches that the radiation source is able to function in the infrared spectrum and the emission source can be an LED).

Regarding claim 6, modified Futrell teaches the imaging system in claim 1, as discussed above.
However, Futrell is silent regarding an imaging system, wherein the enhanced ultrasound image is enhanced with the light-based information from the light detector in accordance with whether the infrared light illuminates the biological tissue above a vessel, within the vessel, or below the vessel.
	In an analogous imaging field of endeavor, regarding diagnostic procedures with infrared radiation, Walker teaches an imaging system, wherein the enhanced ultrasound image is enhanced with the light-based information from the light detector in accordance with whether the infrared light illuminates the biological tissue above a vessel, within the vessel, or below the vessel (Col. 15, lines 28-37, teach that the electronic display is able to show the used image with the optical sample volume and its properties. Col. 2, lines 61-65, teach the combined optical sample volume and ultrasound image display enables a clinician to use the electronic display to accurately position the optical sample volume through a desired tissue portion. Abstract teaches that the optical sample volume in biological tissue or vessels. See Fig. 7).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Futrell with Walker’s teaching of light that illuminates above, within, or below a vessel. This modified apparatus would allow for a user with a superimposed image on the electronic graphics display that enables or facilitates the capability of a clinician to accurately position the optical sample volume through the desired tissue (Col. 3, lines 10-13 and Abstract of Walker). Furthermore, the positioning is precise (Col. 2, lines 66-67 of Walker)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Futrell (PGPUB No. US 2010/0016729) in view of Walker et al. (US Patent No. 6,690,958) further in view of Yelin (PGPUB No. US 2018/0344228).

Regarding claim 4, modified Futrell teaches the imaging system in claim 1, as discussed above.
	However, the combination of Futrell and Walker is silent regarding an imaging system, further including a light source, capable of producing the infrared light and positioned proximally of the emitter, and a fiber optic cable extending from the light source to the emitter that communicates the infrared light therebetween.
	In an analogous imaging field of endeavor, regarding the use of infrared radiation for vessel measurements, Yelin teaches an imaging system, further including a light source (Light source 102), capable of producing the infrared light and positioned proximally of the emitter (Paragraph 0079 teaches that infrared is used. Fig. 2A shows the light source at the proximal end of the multi-mode fiber which connects the lens 108. Paragraph 0080 teaches transmission and connection), and a fiber optic cable extending from the light source to the emitter that communicates the infrared light therebetween (Paragraph 0079 teaches that infrared is used. Paragraphs 0080-0081 teaches that the light is projected at the tissue surface 110. Fig. 2A shows the light source at the proximal end of the multi-mode fiber which connects to the lens. The fiber is between the light source and the lens 108. Abstract teaches the optical fibers are used).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Futrell and Walker with Yelin’s teaching of the use of a light source that is connected to a fiber optical cable for emission. This modified apparatus would provide the user with the ability to analyze reflection spectra to extract the ratio of deoxyhemoglobin to oxyhemoglobin and to determine their absolute concentration for computing total hemoglobin levels (Abstract of Yelin). Furthermore, the optical method is simple for measuring hemoglobin level in blood vessels (Paragraph 0008 of Yelin).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Futrell (PGPUB No. US 2010/0016729) in view of Walker et al. (US Patent No. 6,690,958) further in view of Takayama et al. (PGPUB No. US 2016/0270662).

Regarding claim 7, modified Futrell teaches the imaging system in claim 1, as discussed above.
	However, the combination of Futrell and Walker is silent regarding an imaging system, wherein the enhanced ultrasound image is enhanced with the light-based information from the light detector in accordance with absorption spectra of the infrared light illuminating the biological tissue to determine a type of tissue structure that the emitter is illuminating.
	In an analogous imaging field of endeavor, regarding the multi-modal use of ultrasound and infrared, Takayama teaches an imaging system, wherein the enhanced ultrasound image is enhanced with the light-based information from the light detector in accordance with absorption spectra of the infrared light illuminating the biological tissue to determine a type of tissue structure that the emitter is illuminating (Paragraph 0009 teaches that the ultrasound is used to image the living body that is undergoing optical measurement. The light absorption spectra of oxygenated hemoglobin and deoxygenated hemoglobin is obtained. A higher deoxygenated hemoglobin ratio is associated with malignant tumor regions compared to healthy tissue. The light used in this measurement is infrared).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Futrell and Walker with Takayama’s teaching of light illumination to determine tissue types. This modified apparatus would allow a user to increase the amount of measurement data while easily and accurately measuring the relative position of an ultrasonic probe at the time of biometrical measurement when guiding the position of the probe (Paragraph 0014 of Takayama). Furthermore, it is improved in terms of the implementation of a multiple light source scheme in order to solve the problem that the amount of light absorbed changes (Paragraph 0012 of Takayama).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Futrell (PGPUB No. US 2010/0016729) in view of Walker et al. (US Patent No. 6,690,958) further in view of Takayama et al. (PGPUB No. US 2016/0270662) further in view of Zuzak et al. (PGPUB No. US 2010/0056928).

Regarding claim 8, modified Futrell teaches the imaging system in claim 7, as discussed above.
	However, the combination of Futrell, Walker, and Takayama is silent regarding an imaging system, wherein the light detector determines that a vessel being accessed is arterial or venous in accordance with the absorption spectra and a proportion of oxyhemoglobin and deoxyhemoglobin detected in the absorption spectra.
	In an analogous imaging field of endeavor, regarding the diagnostic use of infrared, Zuzak teaches an imaging system, wherein the light detector determines that a vessel being accessed is arterial or venous in accordance with the absorption spectra and a proportion of oxyhemoglobin and deoxyhemoglobin detected in the absorption spectra (Paragraph 0310 teaches that the percentage of oxyhemoglobin in association to the spectrum is observed and the darker pixels are indicating venous structures and the brighter structures are indicating artery. Paragraph 0244-0025 are observing deoxyhemoglobin in relation to the oxyhemoglobin).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Futrell, Walker, and Takayama with Zuzak’s teaching of classifying arteries and veins based on absorption spectra. This modified apparatus would allow a user to generate a real-time processed image that is color-coded based on matching the reflectance of each pixel in an image to known reflectance spectra (Paragraph 0002 of Zuzak). Furthermore, this modified apparatus allows for in vivo detection and evaluation of diseases and disorders (Paragraph 0003 of Zuzak).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Futrell (PGPUB No. US 2010/0016729) in view of Walker et al. (US Patent No. 6,690,958) further in view of Chen (PGPUB No. US 2008/0146874).

Regarding claim 10, modified Futrell teaches the imaging system in claim 1, as discussed above.
	While Futrell and Walker teaches light illumination in the vessels (See above), the combination of Futrell and Walker is silent regarding an imaging system, wherein the emitter is included with a distal end of a stylet, disposed within a lumen of the medical device.
	In an analogous imaging field of endeavor, regarding the use of invasive light illumination, Chen teaches an imaging system, wherein the emitter is included with a distal end of a stylet, disposed within a lumen of the medical device (Paragraph 0018 teaches that the light source 140 is producing light. Paragraph 0019 teaches that the light source is placed on the guiding device 110. The guiding device 110 is placed through the lumen of the catheter 200. See Fig. 2).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Futrell and Walker with Chen’s teaching of a stylet with a light source. This modified apparatus would allow a user to reduce unnecessary wounds and discomfort made by surgery (Paragraph 0008 of Chen). Furthermore, the lighting is sufficient (Paragraph 0006 of Chen).

Regarding claim 11, modified Futrell teaches the imaging system in claim 10, as discussed above.
	Futrell further teaches an imaging system, wherein the vascular medical device includes one of a needle or a catheter (Paragraph 0017 teaches medical instrument 10 may be implemented as a cannula, a catheter, forceps, a cutting instrument, a suction device, or an energy-emitting device. Paragraph 0037 teaches that the radiation source can be placed inside hollow organs like vessels. Paragraph 0011 teaches that the illumination can be used on blood, heart tissues, adipose tissues, skin tissues, etc.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Beute et al. (PGPUB No. US 2016/0213293): Teaches analysis of hemoglobin with light and estimating a local metabolic parameter of an area of tissue of a patient.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/A.S.V./Examiner, Art Unit 3793                                  

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793